Citation Nr: 0532449	
Decision Date: 12/01/05    Archive Date: 12/21/05

DOCKET NO.  99-11 780A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection, to include on a 
secondary basis, for arthritis of multiple joints (claimed as 
feet, ankles, hips, right knee and spine).  

2.  Entitlement to a separate, compensable rating for a scar 
on the left knee as a residual of a shell fragment wound.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESSES AT HEARING ON APPEAL

The veteran and W.C.




ATTORNEY FOR THE BOARD

John Z. Jones, Counsel


INTRODUCTION

The veteran served on active duty from February 1944 to 
October 1945. 

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a February 1999 rating decision of the 
Atlanta, Georgia, Department of Veterans Affairs (VA) 
Regional Office (RO).  Thereafter, the veteran's file was 
transferred to the VA Regional Office (RO) in Philadelphia, 
Pennsylvania.  

The veteran testified at a personal hearing before a Hearing 
Officer at the RO in July 1999.  A transcript of that hearing 
is associated with the claims file.  

This case was previously before the Board and was remanded to 
the RO in April 2003 and September 2004.  

Clarification of issue on appeal

The Board notes that the veteran has claimed service 
connection for arthritis of his feet, ankles, hips, right 
knee and spine only, see VA Form 21-4138, dated August 21, 
1998, and that the February 1999 rating decision on appeal 
denied service connection for arthritis as to these joints 
only.  The Board also notes that during the course of this 
appeal, the RO has adjudicated the veteran's claim on both a 
direct basis (i.e., it was incurred during service) and as 
secondary to his service-connected shell fragment wound of 
the left knee with osteoarthritis.  As such, the Board has 
rephrased the service connection issue on the title page of 
this decision to provide greater clarity and to more 
accurately reflect the veteran's intentions.



Other matter

The veteran's appeal originally also encompassed the issue of 
entitlement to an increased (compensable) rating for 
bilateral hearing loss.  This issue was the subject of a 
separate, final Board decision in April 2003 and accordingly 
will not be further discussed in this decision.  See 
38 C.F.R. § 20.1100 (2005).  


FINDINGS OF FACT

1.  The medical evidence of record reveals that the veteran 
does not have significant arthritis of the feet, ankles, and 
hips.  

2.  Arthritis of the veteran's right knee and spine was shown 
several years after the veteran's discharge from service.  
Competent medical evidence does not reveal that arthritis of 
the veteran's right knee and spine is causally related to his 
military service or to his service-connected shell fragment 
wound of the left knee with osteoarthritis.  

3.  The veteran has a numb, tingling scar on the left knee as 
a result of the shell fragment wound.  


CONCLUSIONS OF LAW

1.  Arthritis of the feet, ankles, hips, right knee, and 
spine was not incurred in or aggravated by service and may 
not be so presumed, and is not proximately due to or the 
result of a service-connected disability.  38 U.S.C.A. §§ 
1101, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.310 (2005).

2.  A separate 10 percent rating is warranted for a left knee 
scar, as a residual of the service-connected left knee shell 
fragment wound.  38 C.F.R. § 4.118, Diagnostic Code 7804 
(prior to and after August 30, 2002); Esteban v. Brown, 6 
Vet. App. 259 (1994).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the interest of clarity, the Board will initially review 
various laws generally pertaining to the issues on appeal.  
The Board will then move on to an analysis of the issues.  
Although all of the evidence in the claims file may not be 
specifically cited in the Board's decision, the Board has 
reviewed and considered all of the evidence in the claims 
file in reaching its conclusions.

The Veterans Claims Assistance Act (VCAA)

The Board has given consideration to the VCAA, Pub. L. No. 
106-475, 114 Stat.  2096 (2000) [codified as amended at 
38 U.S.C.A. § 5102, 5103, 5103A, 5107].  The VCAA eliminated 
the former statutory requirement that claims be well 
grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 1991).  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002).  Regulations 
implementing the VCAA have been enacted.  See 66 Fed. Reg. 
45,630 (Aug. 29, 2001) [codified as amended at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a)].  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based upon the 
submission of new and material evidence, which is not at 
issue here, the implementing regulations are also effective 
November 9, 2000.  Consequently, the regulations are 
accordingly applicable.  See Holliday v. Principi, 14 Vet. 
App. 280 (2000) [the Board must make a determination as to 
the applicability of the various provisions of the VCAA to a 
particular claim].  

The VCAA alters the legal landscape in three distinct ways:  
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West Supp. 2002).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 
C.F.R. § 3.102 (2005).  In Gilbert v. Derwinski, 1 Vet. App. 
49, 53 (1990), the United States Court of Appeals for 
Veterans Claims (the Court) stated that "a veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  To deny a claim 
on its merits, the preponderance of the evidence must be 
against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 
519 (1996), citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103 (West 2002); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) [a letter 
from VA to an appellant describing evidence potentially 
helpful to the appellant but not mentioning who is 
responsible for obtaining such evidence did not meet the 
standard erected by the VCAA].

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2005).  The Board observes that the veteran was 
notified by the May 1999 Statement of the Case (SOC) and the 
March 2000, January 2003, May 2004, and August 2005 
Supplemental Statements of the Case (SSOCs) of the pertinent 
laws and regulations, of the need to submit additional 
evidence on his claims, and of the particular deficiencies in 
the evidence with respect to his claims.  

More significantly, letters were sent to the veteran in June 
2003, December 2003, and September 2004, with copies to his 
representative, which were specifically intended to address 
the requirements of the VCAA.  The letters enumerated what 
the evidence must show in order to establish entitlement to 
the benefits sought.  

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See  38 U.S.C.A. § 
5103 (West 2002); 38 CFR § 3.159(b)(1) (2005).  In the June 
2003 VCAA letter, the RO notified the veteran that VA  was 
responsible for getting "Relevant records held by any 
Federal Agency.  This may include medical records from the 
military, from VA hospitals (including private facilities 
where VA authorized treatment), or from the Social Security 
Administration."  See the June 25, 2003 letter, page 3.  The 
RO also informed the veteran that VA will make reasonable 
efforts to get "Relevant records not held by any Federal 
Agency.  This may include medical records from State or local 
governments, private doctors and hospitals, or current or 
former employers."  Id.  This information was reiterated in 
the December 2003 and September 2004 letters.  

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002); 38 CFR § 3.159(b)(1) (2005).  In 
this regard, all three letters advised the veteran to give 
the RO enough information about relevant records so the RO 
could request them from the agency or person who has them.  

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2005).  In this case, the September 2004 letter 
informed the veteran:  "If you have any evidence in your 
possession that pertains to your claim, please send it to 
us."  See the September 14, 2004 letter, page 2.  

The Board therefore finds that the June 2003, December 2003, 
and September 2004 letters, the May 1999 SOC, and the March 
2000, January 2003, May 2004, and August 2005 SSOCs properly 
notified the veteran and his representative of the 
information and medical evidence, not previously provided to 
VA that is necessary to substantiate the claims, and properly 
indicated which information and evidence is to be provided by 
the veteran and which VA would attempt to obtain on his 
behalf.  

One final comment regarding notice is in order.  A review of 
the record reveals that the veteran was not provided notice 
of the VCAA prior to the initial adjudication of his claims 
by rating decision in February 1999.  See Pelegrini v. 
Principi, 17 Vet. App 412 (2004) (Pelegrini I).  The Board 
notes, however, that this was both a practical and legal 
impossibility because the VCAA was not enacted until November 
2000, so it did not even exist when the RO initially 
adjudicated the claims.  And in Pelegrini v. Principi, 18 
Vet. App. 112, 120-21 (2004) (Pelegrini II), withdrawing its 
decision in Pelegrini I, the Court clarified that in these 
type situations VA does not have to vitiate the initial 
decision and start the whole adjudicatory process anew, as if 
that initial decision was not made.  Rather, VA need only 
ensure the veteran receives or since has received VA content-
complying notice such that he is not prejudiced.  See, too, 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), indicating 
that timing errors such as this do not have the natural 
effect of producing prejudice and, therefore, prejudice must 
be pled as to it.  In Mayfield, the timing-of-notice error 
was found to be sufficiently remedied and cured by subsequent 
provision of notice by the RO, such that the appellant was 
provided with a meaningful opportunity to participate 
effectively in the processing of her claim by VA.  

In this particular case at hand, the RO readjudicated the 
veteran's claims and sent him an SSOC in May 2004 and August 
2005, following the VCAA notice compliance actions.  These 
SSOCs considered his claims in light of the additional 
evidence that had been submitted or otherwise obtained since 
the initial rating decision in question and the SOC.  He was 
provided every opportunity to submit evidence and argument in 
support of his claims, and to respond to the VA notice.  

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the 
evidence of record (lay or medical) includes competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's active military, naval, or air service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2005).

The evidence of record includes service medical records, VA 
treatment records, and reports of VA examinations.  There is 
no indication there currently exists any evidence that has a 
bearing on this case which has not been obtained.  The 
veteran and his representative have not identified any 
outstanding evidence.  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of these 
claims has been consistent with the provisions of the VCAA.

The veteran and his representative have been accorded ample 
opportunity to present evidence and argument in support of 
his claim.  See 38 C.F.R. § 3.103 (2005).  As noted in the 
Introduction, the veteran testified at a personal hearing in 
July 1999.  Accordingly, the Board will proceed to decisions 
on the merits.



1.  Entitlement to service connection, to include on a 
secondary basis, for arthritis of multiple joints (claimed as 
feet, ankles, hips, right knee and spine).  

Pertinent Law and Regulations

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 
(2005).  Service connection may also be granted on a 
presumptive basis for certain chronic disabilities, including 
arthritis, when manifested to a compensable degree within the 
initial post service year.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2005).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  See 38 C.F.R. § 3.303(d) (2005).

Service connection may also be granted for disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2005); see also 
Harder v. Brown, 5 Vet. App. 183, 187 (1993).  Additional 
disability resulting from the aggravation of a non service-
connected condition by a service-connected condition is also 
compensable under 38 C.F.R. § 3.310(a).  See Allen v. Brown, 
7 Vet. App. 439, 448.

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
Baldwin v. West, 13 Vet. App. 1, 8 (1999).

In order to establish service connection for a claimed 
disability on a secondary basis, a similar analysis applies.  
There must be (1) medical evidence of a current disability; 
(2) a service-connected disability; and (3) medical evidence 
of a nexus between the service-connected disease or injury 
and the current disability.  Wallin v. West, 11 Vet. App. 
509, 512 (1998).

Service connection presupposes a current diagnosis of the 
claimed disability.   Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992).

Continuity of symptomatology

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the disease identity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.

When the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b) (2005); 
Savage v. Gober, 10 Vet. App. 488, 495-496 (1997).  In Voerth 
v. West, 13 Vet. App. 117, 120 (1999), the Court stated that 
in Savage it had clearly held that 38 C.F.R. § 3.303 does not 
relieve the claimant of his burden of providing a medical 
nexus.

Analysis

As discussed above, in order to establish service connection 
for the claimed disorder, there must be (1) medical evidence 
of a current disability; (2) evidence of the in-service 
incurrence or aggravation of a disease or injury or evidence 
of a service-connected disability; and (3) medical evidence 
of a nexus between (1) and (2).  See Hickson and Wallin, both 
supra.

With respect to Hickson/Wallin element (1), current 
disability, the April 2005 VA examiner, after reviewing X-
rays, concluded that the veteran did not have significant 
arthritis of the feet, ankles, and hips.  In the absence of 
diagnosed arthritis of the feet, ankles and hips, service 
connection as to these joints may not be granted.  See also 
Brammer v. Derwinski, 3 Vet. App. 223 (1992).  

As alluded to above, it is now well-settled that in order to 
be considered for service connection, a claimant must first 
have a disability.  See Rabideau v. Derwinski, 2 Vet. App. 
141, 143 (1992); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 
1998) [service connection may not be granted unless a current 
disability exists].  Hickson element (1) as to the claim 
seeking service connection for arthritis of the feet, ankles, 
and hips has not been met, and that aspect of the claim fails 
on that basis alone.

By contrast, the April 2005 VA examination confirmed the 
presence of significant arthritis of the right knee and 
lumbar spine.  Therefore, Hickson element (1) as to these 
joints has been met.  

With respect to part of Hickson element (2), in-service 
injury, service medical records are completely negative for 
any injury to the right knee and lumbar spine in service.  
Therefore, Hickson element (2) has not been met [direct 
service connection].

With respect to the other part of element (2), in-service 
disease, there is no evidence of arthritis or any other right 
knee and lumbar spine disease during service or within the 
one year presumptive period after service.  It appears from 
the medical records that degenerative disease of the right 
knee and lumbar spine was initially many years after the 
veteran left service, 25 years for the lumbar spine (1970) 
and 60 years (2005) for the right knee.  

Service connection is in effect for shell fragment wound of 
the left knee with osteoarthritis.  Accordingly, Wallin 
element (2) has been met [secondary service connection].

With respect to Hickson/Wallin element (3), medical nexus, 
there is no medical evidence which serves to link the 
veteran's right knee and lumbar spine arthritis to his period 
of active service or the service-connected shell fragment 
wound of the left knee with osteoarthritis.  The April 2005 
VA examiner opined that the veteran's right knee and lumbar 
spine arthritis was not likely to be related to service or to 
the service-connected left knee disability.  Despite being 
informed that he could submit evidence in support of his 
claim [see the Board's April 2003 and September 2004 remands, 
pages 21 and 7, respectively, and the June 2003, December 
2003 and September 2004 VCAA letters from the RO] there has 
been no medical opinion offered by or on behalf of the 
veteran.

The only evidence which serves to connect the veteran's right 
knee and lumbar spine arthritis with his service or the 
service-connected left knee disability are statements of the 
veteran himself.  It is now well settled that laypersons 
without medical training, such as the veteran, are not 
qualified to render medical opinions regarding matters, such 
as diagnoses and determinations of etiology, calling for 
specialized medical knowledge.  Therefore, his lay statement 
is entitled to no weight of probative value.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992); see also 38 C.F.R. 
§ 3.159 (a)(1) [competent medical evidence means evidence 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions].

The question presented in this case, i.e. the relationship, 
if any, between the veteran's right knee and lumbar spine 
arthritis and his period of active service or his service-
connected left knee disability is essentially medical in 
nature.  Just as the veteran himself is not competent to 
offer medical opinions concerning such relationship, the 
Board is prohibited from exercising its own independent 
judgment to resolve medical questions.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).

The Board is of course aware of the provisions of 38 C.F.R. § 
3.303(b), discussed above, relating to chronicity and 
continuity of symptomatology.  The Board believes that these 
provisions are not for application in this case.  The service 
medical records are negative for an in-service injury or 
disease.  In addition, post-service medical records show that 
problems with the veteran's right knee and lumbar spine did 
not begin until the 1970s.  The veteran does not appear to be 
contending that he had continuous right knee and lumbar spine 
problems after service.

In any event, even if continuity of symptomatology was 
contended, supporting medical evidence is required.  See 
Voerth v. West, 13 Vet. App. 117, 120-1 (1999) [there must be 
medical evidence on file demonstrating a relationship between 
the veteran's current disability and the claimed continuous 
symptomatology, unless such a relationship is one as to which 
a lay person's observation is competent].  Such evidence is 
lacking in this case.

Accordingly, the Board finds that the preponderance of the 
evidence is against the claim of entitlement to service 
connection, to include on a secondary basis, for arthritis of 
the feet, ankles, hips, right knee and spine.  The benefit 
sought on appeal is accordingly denied.

2.  Entitlement to a separate, compensable rating for a scar 
on the left knee as a residual of a shell fragment wound.  

Service connection is in effect for shell fragment wound of 
the left with osteoarthritis.  The veteran seeks a separate 
10 percent rating for a left knee scar as a result of the 
shell fragment wound.

Pertinent law and regulations

The Court has held that different problems resulting from a 
single injury may warrant separate ratings when none of the 
symptomatology for any one of the conditions is duplicative 
of or overlapping with the symptomatology of the other 
conditions.  Esteban v. Brown, 6 Vet. App. 259 (1994). 

The Board notes that during the pendency of this appeal, VA 
issued new regulations for rating impairment of skin 
disabilities.  These became effective August 30, 2002.  67 
Fed. Reg. 49,590-49,599 (July 31, 2002).

Under the version of Code 7804 in effect prior to August 30, 
2002, a maximum 10 percent disability rating is warranted for 
superficial scars that are tender and painful upon objective 
demonstration.  Effective August 30, 2002, a maximum 10 
percent rating is warranted under Code 7804 where there is a 
superficial scar that is painful on examination.  Note one 
under Code 7804 indicates that a superficial scar is one not 
associated with underlying soft tissue damage.

Analysis

After having carefully considered the matter, the Board finds 
that the medical evidence supports the award of a separate 10 
percent evaluation for the veteran's left knee scar.  The 
April 2005 VA examination revealed a scar on the left knee 
that was 3 inches wide and 8 inches long.  The scar was 
strongly atrophic and hypopigmented with flaking of the skin.  
The veteran complained of numbness and tingling over all 
parts of the scar.  When he flexed his knee, there seemed to 
be slight bending at the medial portion of the scar.  There 
was some hemorrhagic crusting over the top of the scar.  The 
scar was considered moderately disfiguring.  The Board notes 
that while the examination did not specifically document pain 
and/or tenderness, the totality of the symptomatology 
described reasonably suggests that the veteran does in fact 
experience pain and tenderness on the scar.  Accordingly, and 
resolving reasonable doubt in the veteran's favor, the Board 
concludes that a separate 10 percent rating for left knee 
scar is warranted pursuant to 38 C.F.R. § 4.118, Diagnostic 
Code 7804.




ORDER

Entitlement to service connection, to include on a secondary 
basis, for arthritis of multiple joints (claimed as feet, 
ankles, hips, right knee and spine) is denied.  

A separate 10 percent evaluation for left knee scar is 
granted, subject to the applicable laws and regulations 
concerning the payment of monetary benefits.  



____________________________________________
LAWRENCE M. SULLIVAN 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


